ORDER

PER CURIAM.
Shareef Jadallah (“Jadallah”) appeals the judgment on his conviction of one count of assault of a law enforcement officer in the second degree. Jadallah claims that the trial court erred in overruling his counsel’s objection to the state’s peremptory strike of an African American juror. He also asserts that the trial court erred in failing to declare a mistrial, sua sponte, after the state raised the issue of Jadal-lah’s religion and ethnicity during voir dire.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their in*230formation only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).